Citation Nr: 1110809	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied entitlement to service connection for bilateral knee disabilities.

The Veteran provided testimony before the undersigned at the RO in January 2011.  A transcript is of record.  

The issue of service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has a current left knee disability that is the result of an injury during active service.  



CONCLUSION OF LAW

A right knee disability was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A May 1995 private treatment record revealed progressively painful genu valgum on the right, with crepitation, pain and thickening, and almost a complete loss of the joint space medially of the right knee.  A February 1996 private treatment note included a diagnosis of osteoarthritis of the right knee.  According to an April 2006 private treatment note, the Veteran underwent a total right knee replacement in 2000 and current X-rays revealed status post total right knee replacement secondary to arthritis.  Therefore, the first element necessary for service connection-a current disability-has been demonstrated.  

It appears that the Veteran's service treatment records were lost in a fire at the National Archives and Records Administration in July 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has consistently reported during the course of the appeal that his right knee disability began in service as a result of his service on an Air Force basketball team and has continued since.  Moreover, the Veteran reported to a private treatment provider in April 2006 that he had sustained a right knee injury while in the military.  A lay statement was submitted by a fellow service member who stated that he heard the Veteran complain about his knee and saw it wrapped on many occasions during service.  While he didn't specify which knee, the Veteran testified at the Board hearing that the statement was referencing his right knee as he had wrapped his knee during service.  The Veteran and his colleague are competent to report the symptoms they personally experienced, observed or were told about.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Although there is no contemporaneous evidence of a right knee disability until relatively recently; the evidence of record does not contain information that clearly contradicts the Veteran's testimony or the report of his fellow service member.  Accordingly, the statements are deemed credible.  As such, the statements are sufficient to establish the incurrence of an in-service injury and a continuity of symptoms since (or nexus to) service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a right knee disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability is granted.  


REMAND

The RO has denied service connection for a left knee disability because there has been no showing of a current disability.

The Veteran testified during the January 2011 Board hearing that he began receiving VA treatment for his left knee between 1993 and 1996.  There are no records of VA treatment currently associated with the claims file.  In addition, he stated during the hearing that he had recently been told by his physicians that he would eventually need to have his left knee replaced.  There are no records of private treatment for the period since April 2006, in the claims file.  The Veteran's testimony was not clear as to whether additional private treatment records were available.  As this evidence is relevant to the Veteran's claim, VA has a duty to seek records of the reported treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

During the Board hearing the Veteran stated that while he began having some pain in his left knee during service, he also noticed that his left knee problems began to worsen as he overcompensated for his right knee pain.  The regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  As the Veteran has reported current symptoms of a left knee disability, and has reported symptoms since service with exacerbation as his right knee symptoms increased, VA has a duty to provide a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the period beginning in 1993.

2.  Ask the Veteran to submit releases to obtain records of any private treatment for a left knee disability in accordance with 38 C.F.R. § 3.159.  

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence himself.  He should be informed of any records that cannot be obtained after submitting necessary releases.

2.  Once all available treatment records have been obtained, the Veteran should be scheduled for a VA examination to determine whether he has a current left knee disability that is related to service or the service connected right knee disability.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that current left knee disability had its onset in active service or is otherwise the result of disease or injury in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the service connected right knee disability caused or aggravated a left knee disability.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information (with the needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the left knee disability.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


